Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the amendment filed January 13, 2021.  Claims 1-19 are pending; claims 2-6 and 10-14 have been withdrawn from consideration.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide details on the configuration of the processor to move the chassis according to a local reference frame with the feature of a dimension or a point.  These specific motions would require specific programming instructions or particular sensors for the determination of a point or a dimension.  For example, a dimension of an object changes with distance.  Thus, without specifics, one is not merely able to determine dimensions or points just by locating a local reference frame. Applicant has provided 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16 and 18, it is not clear what is considered a dimension associated with the feature.  The term is vague and indefinite.
Regarding claim 17 and 19, it is not clear what is considered a point of a given feature and how the point is determined.  Thus, it is not clear how such a feature is determined to perform the method.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-9 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chengalva (2011/0144828) in view of Takayama et al (9,817,396, provisional application 62/009,634).  The entire references should be considered.  The cited portions are exemplary and should not be considered to only or complete teaching.
	Regarding claim 1, the claimed unmanned vehicle with chassis is shown as item 200/204; the claimed propulsion system is shown as item 210; the claimed sensors is shown as item 214; the claimed communication system is shown as item 208; the memory is  and the claimed processor is shown as item 206. The purpose of the vehicle is to provide surveillance.  Paragraphs 39 and 55 teache3 that this function is performed without operator input. Paragraph 44-45 teaches the task to be performed which includes target identification. Paragraph 47 teaches the control of the propulsion system.  Paragraph 49 teaches the function of the sensor system.  Paragraph 34-35 teaches the movement of the vehicle to a location via waypoints perform the 
Chengalva does not explicitly teach moving the chassis according to a local reference frame defined with reference to the given feature.  Takayama in the same filed teaches a system with an autonomous vehicle where the vehicle is given a command to deliver a package to a particular home.  The home is a location with a given feature.  The vehicle can identify a particular location (i.e. a porch) at the location which is considered a local reference frame with reference to the given feature.  While the reference teaches getting a command to determine where the package is delivered, it also teaches that upon receiving the particular feature, the package is then delivered without additional input.  It would have been obvious that additional 
	Regarding claim 7, the task of surveillance requires positioning the vehicle at a proper location.  Such a function would require the propulsion system to execute the task relative to the feature (target, i.e. building).  See paragraph 39 teaching the lack of operator input.
	Regarding claims 8-9, these claims are the method equivalent of the apparatus claim.  Since the apparatus has been shown to be obvious, the method of using the apparatus in its intended manner would also have been obvious.
	Regarding claim 15, the task of surveillance requires moving the vehicle relative to the location of the feature or target.  One of ordinary skill in the art would recognize that surveillance may include anything of interest in the building.  It may include monitoring a door or people or vehicles entering.  It would have been obvious that the vehicle must be moved relative to the target to properly surveil the target.
	Regarding claim 16 and 18, the particular delivery location (i.e. parch) suggests a dimension associated with the feature that may be used to identify the porch.  It would have been obvious to identify a feature by dimension and other known characteristics.
	Regarding claims 17 and 19, the particular delivery location (i.e. parch) suggests a point associated with the feature that may be used to identify the porch.  It would have been obvious to identify a feature by a point within the reference or other known characteristics.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderson teaches landmarks that may be used to guide an autonomous vehicle in .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Remarks

Applicant argues that Chengalva does not teach or suggest task data comprising commands to move the chassis according to a local reference frame defined with reference to a given feature.  The concept of a local reference frame is merely repeating the function of locating the location to perform a task by optical means with greater granularity.  Optically specifying a particular feature within a location would require a navigation camera with very high resolution.  By changing to a local reference frame at the location, tasks may be performed with greater accuracy with equipment with lower costs.  Chengalva teaches that a vehicle may be given a task that would involve more than one command to compete the task.  The rejection has been 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



February 25, 2021